Exhibit 10.15

ELECTRONICS FOR IMAGING, INC.

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
________, 20__ (the “Agreement Date”) by and between Electronics for Imaging,
Inc., a Delaware corporation (the “Corporation”) and _______________ (the
“Participant”).

WITNESSETH

WHEREAS, pursuant to the Electronics for Imaging, Inc. 2004 Equity Incentive
Plan (the “Plan”), the Corporation hereby grants to the Participant, effective
as of the date hereof (the “Award Date”), a restricted stock award (the
“Award”), upon the terms and conditions set forth herein and in the Plan; and

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant; Purchase Price. Subject to the terms of this Award Agreement, the
Corporation hereby issues to the Participant an Award with respect to an
aggregate of _____________ restricted shares of Common Stock of the Corporation
(the “Restricted Stock”) in consideration for services rendered, with a Fair
Market Value per share equal to $_________ (the “Purchase Price”).

3. Vesting. Subject to Section 8 below, the Restricted Stock shall vest, and
restrictions (other than those set forth in Section 8(b) of the Plan) shall
lapse as follows:

[Subject to the terms of this Award Agreement, and continued satisfactory
performance of ______________, the Award shall vest, and restrictions (other
than those set forth in Section 8(b) of the Plan) shall lapse, as follows:
______% of the Award shall be vested as of _____________, and _____% shall vest
yearly thereafter, with all shares vesting as of _____________.]

[So long as the Corporation achieves at least ___% of the performance plan (the
“Performance Target”) for the fiscal year prior to each Vesting Date, the
restrictions on vesting shall lapse according to the following schedule and
dates (each date below, a “Vesting Date”): (i) after _______ the Performance
Target, _____% of the Restricted Stock shall vest on ________ of the following
year, (iii) after _______ the Performance Target, __% of the Restricted Stock
shall vest on _______ of the following year, and (ii) after _______ the
Performance Target, _____% of the Restricted Stock shall vest on ____________ of
the following year and (iv) after _________ the Performance Target, the
remaining 25% of the Restricted Stock shall vest on _________ of the following
year. To the extent that vesting has been deferred because the



--------------------------------------------------------------------------------

Corporation had not met the Performance Target applicable for such fiscal year,
upon the achievement of the Performance Target, the shares shall vest on
__________ of the following year as if the Corporation had achieved the
Performance Target since the _____ fiscal year. This approach will continue up
to the year ___, when, the restrictions on vesting will lift with respect to __%
of the Restricted Stock on _____________.]

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement. Partial employment or service (in this case, Partial employment
refers to termination of employment or service, then returning in some capacity.
In other words, vesting is not terminated in the case of a part-time employee
who remains continuously employed throughout the vesting schedule), even if
substantial, during any vesting period will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 8 below or under the Plan.

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Affiliate, interferes in any way with the right of the Corporation or any
Affiliate at any time to terminate such employment or services, or affects the
right of the Corporation or any Affiliate to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.

4. Dividend and Voting Rights. After the Award Date, the Participant shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested and
the restrictions with regard to such shares have not lifted, provided that such
rights shall terminate immediately as to any shares of Restricted Stock that are
forfeited pursuant to Section 7.

5. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3, neither the Restricted Stock, nor any interest therein,
amount payable in respect thereof, or Restricted Property (as defined in
Section 8 hereof) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.

6. Stock Certificates.

(a) Book Entry Form. The Corporation shall issue the shares of Restricted Stock
subject to the Award either: (a) in certificate form as provided in Section 7(b)
below; or (b) in book entry form, registered in the name of the Participant with
notations regarding the applicable restrictions on transfer imposed under this
Award Agreement.



--------------------------------------------------------------------------------

(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Electronics for
Imaging, Inc. A copy of such Agreement is on file in the office of the Secretary
of Electronics for Imaging, Inc.”

(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3, the Corporation shall, as
applicable, either remove the notations on any shares of Restricted Stock issued
in book entry form which have vested or deliver to the Participant a certificate
or certificates evidencing the number of shares of Restricted Stock which have
vested (or, in either case, such lesser number of shares as may be permitted
pursuant to Section 10(f) of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 8(b) of the Plan. The shares so delivered shall no longer be restricted
shares hereunder.

(d) Stock Power; Power of Attorney. Concurrent with the execution and delivery
of this Award Agreement, the Participant shall deliver to the Corporation an
executed stock power in the form attached hereto as Exhibit B, in blank, with
respect to such shares. The Participant, by acceptance of the Award, shall be
deemed to appoint, and does so appoint by execution of this Award Agreement, the
Corporation and each of its authorized representatives as the Participant’s
attorney(s)-in-fact to effect any transfer of unvested forfeited shares (or
shares otherwise reacquired by the Corporation hereunder) to the Corporation as
may be required pursuant to the Plan or this Award Agreement and to execute such
documents as the Corporation or such representatives deem necessary or advisable
in connection with any such transfer.

7. Effect of Termination of Employment.

(a) Forfeiture after Certain Events. Except as provided in Section 11(c) of the
Plan and Section 8 hereof, the Participant’s shares of Restricted Stock shall be
forfeited to the extent such shares have not become vested upon the date the
Participant is no longer employed by the Corporation or any of its Affiliates
for any reason, whether with or without cause, voluntarily or involuntarily. If
the Participant is employed by an Affiliate and that entity ceases to be an
Affiliate, such event shall be deemed to be a termination of employment of the
Participant for purposes of this Award Agreement, unless the Participant
otherwise continues to be employed by the Corporation or another of its
Affiliates following such event.

(b) Repurchase of Shares. Upon the occurrence of any forfeiture of shares of
Restricted Stock hereunder, the Corporation may, but is not required to,
repurchase such unvested, forfeited shares and related Restricted Property (the
“Repurchase Right”). The per



--------------------------------------------------------------------------------

share price to be paid by the Corporation in settlement of its Repurchase Right
for such unvested, forfeited shares (and any related Restricted Property) shall
equal the lesser of (1) the Fair Market Value of a share of Common Stock as of
the date of the repurchase and (2) the original Purchase Price for such share
(subject to adjustment as provided in Section 11(a) of the Plan). The
Corporation may exercise its powers under Section 6(d) hereof and take any other
action necessary or advisable to evidence such transfer. The Participant, or the
Participant’s beneficiary or personal representative, as the case may be, shall
deliver any additional documents of transfer that the Corporation may request to
confirm the transfer of such unvested, forfeited shares and related Restricted
Property to the Corporation.

8. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 11(a) of the Plan,
the Committee shall make adjustments if appropriate in the number and kind of
securities that may become vested under an Award. If any adjustment shall be
made under Section 11(a) of the Plan or an event described in Section 11(c) of
the Plan shall occur and the shares of Restricted Stock are not fully vested
upon such event or prior thereto, the restrictions applicable to such shares of
Restricted Stock shall continue in effect with respect to any consideration or
other securities (the “Restricted Property” and, for the purposes of this Award
Agreement, “Restricted Stock” shall include “Restricted Property”, unless the
context otherwise requires) received in respect of such Restricted Stock. Such
Restricted Property shall vest at such times and in such proportion as the
shares of Restricted Stock to which the Restricted Property is attributable
vest, or would have vested pursuant to the terms hereof if such shares of
Restricted Stock had remained outstanding. To the extent that the Restricted
Property includes any cash (other than regular cash dividends provided for in
Section 4 hereof), such cash shall be invested, pursuant to policies established
by the Committee, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Committee, the earnings on which shall be added to and become a part of the
Restricted Property.

9. Tax Withholding. The Corporation (or any of its Affiliates last employing the
Participant) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to the vesting of any Restricted Stock. Concurrent with the execution and
delivery of this Award Agreement, the Participant shall deliver to the
Corporation an executed election form attached hereto as Exhibit C with respect
to such shares. If an 83(b) election is made, tax withholding is required at
that time and not at vesting. PARTICIPANT HEREBY ASSUMES ALL RESPONSIBILITY FOR
FILING SUCH ELECTION AND PAYING ANY TAXES RESULTING FROM SUCH ELECTION OR FROM
FAILURE TO FILE THE ELECTION AND PAYING TAXES RESULTING FROM THE LAPSE OF THE
REPURCHASE RESTRICTIONS ON THE UNVESTED SHARES.

PARTICIPANT UNDERSTANDS THAT PARTICIPANT MAY SUFFER ADVERSE TAX CONSEQUENCES AS
A RESULT OF PARTICIPANT’S PURCHASE OR DISPOSITION OF THE SHARES. PARTICIPANT
REPRESENTS (i) THAT PARTICIPANT HAS CONSULTED WITH A TAX ADVISER THAT
PARTICIPANT DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF
THE SHARES AND (ii) THAT PARTICIPANT IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE.



--------------------------------------------------------------------------------

10. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation or one of its Affiliates, shall be deemed to have
been duly given by the Corporation when enclosed in a properly sealed envelope
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government.

11. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference. In
the event of a conflict or inconsistency between the terms and conditions of
this Award Agreement and of the Plan, the terms and conditions of the Plan shall
govern. The Participant agrees to be bound by the terms of the Plan and this
Award Agreement. The Participant acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Award Agreement. Unless otherwise
expressly provided in other sections of this Award Agreement, provisions of the
Plan that confer discretionary authority on the Committee do not (and shall not
be deemed to) create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the
Committee so conferred by appropriate action of the Committee under the Plan
after the date hereof.

12. Entire Agreement. Subject to the terms contained in the participant’s
Employment Agreement with the Corporation, this Award Agreement and the Plan
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof. The Plan and this Award Agreement may be amended pursuant
to Section 12(a) of the Plan. Such amendment must be in writing and signed by
the Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

13. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

14. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

15. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

 

ELECTRONICS FOR IMAGING, INC.,
a Delaware corporation By:     

Print Name:

    

Its:

     PARTICIPANT    Signature    Print Name



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Electronics for Imaging, Inc., I, _____________________________,
the spouse of the Participant therein named, do hereby join with my spouse in
executing the foregoing Restricted Stock Award Agreement and do hereby agree to
be bound by all of the terms and provisions thereof and of the Plan.

Dated: _____________,

 

    Signature of Spouse     Print Name



--------------------------------------------------------------------------------

EXHIBIT B

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Electronics for Imaging, Inc., a Delaware corporation (the
“Corporation”), and the individual named below (the “Individual”) dated as of
_____________, the Individual, hereby sells, assigns and transfers to the
Corporation, an aggregate ________ shares of Common Stock of the Corporation,
standing in the Individual’s name on the books of the Corporation and
represented by stock certificate number(s)
_____________________________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints
_____________________________________________________ as his or her attorney in
fact and agent to transfer such shares on the books of the Corporation, with
full power of substitution in the premises.

Dated _____________, ________

 

    Signature     Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)



--------------------------------------------------------------------------------

EXHIBIT C

ELECTION FORM

I choose to make an 83(b) election and pay for the taxes owed on my Restricted
Stock on the date of grant [yes/no].

I choose to pay for the taxes owed on my Restricted Stock on the date that they
vest with a cash payment to the Company on such date [yes/no].

I choose to pay for the taxes owed on my Restricted Stock on the date that they
vest with a sell to cover [yes/no].

 

    Signature     Print Name

[NOTE: THIS ELECTION FORM IS FOR USE BY THE CORPORATION ONLY. IN ORDER TO FILE
AN EFFECTIVE 83(B) ELECTION WITH THE IRS, PARTICIPANT SHOULD COMPLETE AN 83(B)
ELECTION WHICH COMPLIES WITH THE INTERNAL REVENUE CODE REQUIREMENTS AND FILE
SUCH ELECTION ACCORDING TO THE TERMS AND RESTRICTIONS SET FORTH BY THE IRS,
INCLUDING WITHOUT LIMITATION THE DEADLINE TO FILE SUCH ELECTION.]